Citation Nr: 1130180	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  04-24 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a disability manifested by joint pain of the bilateral knees and elbows, including as due to an undiagnosed illness.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a disability manifested by fatigue and abdominal pain, including as due to an undiagnosed illness.

3.  Entitlement to service connection for a disability manifested by chronic cough and chest pain, including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1971 to July 1975 and from November 1990 to May 1991.  He also served in the California Air National Guard.  His service included active service in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. §§ 3.2(i), 3.317(d) (2010).

In a February 1997 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, denied the Veteran's claims for service connection for disabilities manifested by fatigue and abdominal pain and by joint pain of the bilateral knees and elbows, including as due to an undiagnosed illness.  Although notified of the decision, the Veteran did not perfect an appeal, and the decision became final.  In April 2003, the Veteran sought to reopen his claims for service connection for disabilities manifested by fatigue, abdominal pain, and joint pain of the bilateral knees and elbows, including as due to an undiagnosed illness.

The matters now on appeal come before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by the RO in Los Angeles, California.  In that decision, the RO denied the Veteran's claim for service connection for a disability manifested by chronic cough and chest pain, including as due to an undiagnosed illness.  The RO also reopened the Veteran's previously denied claim for service connection for a disability manifested by fatigue and abdominal pain, including as due to an undiagnosed illness, and denied it on the merits.  In addition, the RO denied the Veteran's petition to reopen his previously denied claim for service connection for a disability manifested by joint pain of the bilateral knees and elbows, including as due to an undiagnosed illness, finding that no new and material evidence had been submitted.

Regardless of what the RO has done, however, the Board must address the question of whether new and material evidence has been received to reopen the Veteran's claims for service connection for disabilities manifested by fatigue and abdominal pain and by joint pain of the bilateral knees and elbows, including as due to an undiagnosed illness.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has characterized the claims for service connection for disabilities manifested by fatigue and abdominal pain and by joint pain of the bilateral knees and elbows, including as due to an undiagnosed illness, as claims to reopen.

The Board subsequently remanded the case in August 2009 for further notification and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with VCAA-compliant notice and then re-adjudicate the claims.  The RO attempted to provide the Veteran with the proper notice via a letter sent to him in October 2009.  The Veteran was then provided a supplemental statement of the case (SSOC) in June 2010, in which the AOJ again denied the Veteran's service connection claims.  The Board acknowledges, as discussed in further detail below, that the October 2009 notice letter did not satisfy all the requirements set forth by the Board in the August 2009 remand.  Thus, there is not compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  However, as discussed below, the Board nevertheless finds the error to be harmless, as the Veteran has demonstrated actual knowledge of the notice elements omitted in the October 2009 letter, and thus will proceed with adjudicating the claims at hand.

The Board acknowledges that following certification of the Veteran's appeal to the Board, the Veteran submitted additional evidence, which was received by the Board in August 2010.  The Board notes, however, that the Veteran, through his representative, waived initial AOJ consideration of this evidence in writing and requested that the Board review the newly submitted evidence in the first instance.  There is thus no need for the Board to remand for review of this evidence by the AOJ.  See 38 C.F.R. § 20.1304 (2010).

The Veteran and his wife testified before the undersigned Veterans Law Judge at a hearing at the RO in May 2009.  A transcript of the hearing has been associated with the Veteran's claims file.  


FINDINGS OF FACT

1.  In a February 1997 rating decision, the RO denied the Veteran's claim for service connection for disabilities manifested by joint pain of the bilateral knees and elbows and for fatigue and abdominal pain.  The Veteran did not appeal that decision.

2.  Evidence received since the RO's February 1997 decision relating to the Veteran's claim for service connection for joint pain of the bilateral knees and elbows is either cumulative or redundant of evidence previously considered; by itself or when considered with previous evidence it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.

3.  Additional evidence associated with the claims file since the February 1997 denial of the Veteran's claim for service connection for a disability manifested by fatigue and abdominal pain, including as due to an undiagnosed illness, by itself or considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection.

4.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.

5.  The Veteran's diverticulitis and diverticulosis are known clinical diagnoses that are not attributable to undiagnosed illness or otherwise to the Veteran's time on active duty; he does not otherwise have symptoms of a gastrointestinal disorder that are symptomatic of a separate disease entity.

6.  The Veteran's claimed chronic cough and chest pain have been attributed to a known clinical diagnosis of allergic rhinitis with post-nasal drip; this disorder is not attributable to undiagnosed illness or otherwise to the Veteran's time on active duty.


CONCLUSIONS OF LAW

1.  A February 1997 rating decision by the RO that denied the Veteran's claims for service connection for joint pain of the bilateral knees and elbows and fatigue and abdominal pain, including as due to undiagnosed illness, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  Evidence relating to the Veteran's claim for service connection for joint pain of the bilateral knees and elbows received since the RO's February 1997 decision is not new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010). 

3.  Since the prior final denial of the Veteran's claim for service connection for a disability manifested by fatigue and abdominal pain, including as due to an undiagnosed illness, new and material evidence has been received; hence, the requirements to reopen the claim of service connection for a disability manifested by fatigue and abdominal pain have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  The Veteran does not have a disability manifested by fatigue and abdominal pain that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2010).

5.  The Veteran does not have a disease manifested by chronic cough and chest pain that are the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that during the pendency of the Veteran's appeal, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development action needed to render a decision on the claims on appeal has been accomplished.

In this respect, through April 2003 and October 2009 notice letters, the AOJ notified the Veteran of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice in the October 2009 letter concerning the assignment of rating criteria and effective dates.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the April 2003 and October 2009 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the AOJ notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The AOJ also requested that the Veteran identify any medical providers from whom he wanted the AOJ to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned October 2009 notice letter.

However, the AOJ did not provide the Veteran with notice specific to claims based on undiagnosed illness, as directed by the Board in its August 2009 remand.  Thus, the Board acknowledges that notice provided to the Veteran was not fully VCAA-compliant.  Nevertheless, the Board finds that the claimant has had a fair opportunity to present arguments and evidence in support of his claims.  Thus, the Board finds, in this case, that the lack of VCAA notice did not affect the essential fairness of the adjudication.  See Sanders v. Shinseki, 129 S. Ct. 1696 (2009) (explaining the rule of prejudicial error in the context of VCAA notice and providing that the claimant has the burden of showing prejudice from a notice error).  In short, the Board concludes from that review that the requirements for the fair development of the appeal have been met in this case.

To have been prejudicial to the Veteran, the defects in notice must be shown to have affected the essential fairness of the adjudication.  In this case, the Veteran has not been prejudiced by the lack of notice because communications between the Veteran and VA, as well as evidence submitted in support of his claims, indicates that the Veteran and his representative have actual knowledge of what is required to establish his entitlement to the benefits being sought.  For example, the Veteran has testified before the undersigned Veterans Law Judge and provided argument in support of his claims.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In addition, the Veteran and his representative have demonstrated on multiple occasions that they have actual knowledge of what was needed to substantiate the Veteran's claims; to that end, the Board notes that the Veteran's representative specifically discussed elements of a claim for service connection based on undiagnosed illness and cited directly to the governing regulation, 38 C.F.R. § 3.317 (2010), in an April 2011 informal hearing presentation.  Thus, although he was not sent a fully compliant VCAA letter, the Board finds that the Veteran has demonstrated actual knowledge of what was necessary to substantiate his claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  The Board thus concludes that nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Overall, the Veteran has had adequate notice and opportunity to participate in the development of the claims, and the Board finds that any notice deficiencies regarding his VCAA notice were not prejudicial.  Shinseki, 129 S. Ct. 1696 (2009).

In light of the foregoing, the Board finds that the administrative appeal process provided the Veteran with notice of the specific criteria governing his claims, and it is apparent from the record that he and his representative understood those things relative to claims for service connection based on undiagnosed illnesses, as well as the reason his claims were initially denied.  The Board thus concludes that during the administrative appeal process the Veteran was provided the information necessary such that further action to provide additional notice would be merely duplicative of what has already transpired. 

Further, the Board notes that the duty to provide notice relating to the Veteran's claims was not fully satisfied prior to the initial unfavorable decision by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of fully compliant notice, followed by re-adjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by re-adjudication of the claim); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by re-adjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Nevertheless, lack of harm may be shown (1) when any defect was cured by actual knowledge on the part of the claimant; (2) when a reasonable person could be expected to understand from the notice what was needed; or (3) when a benefit could not have been awarded as a matter of law.  Id. at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of the October 2009 notice letter that addressed all notice elements required by Pelegrini, supra.  Specifically, the October 2009 notice letter notified the appellant of his and VA's respective duties for obtaining evidence.  The letter also gave examples of the types of medical and lay evidence that the Veteran could submit or ask VA to obtain in support of his claims.  The October 2009 notice letter also notified the Veteran that, to be considered material, evidence he supplied must pertain to the reason his claims were previously denied.  Further, the October 2009 letter provided the appellant specific notice of the elements of service connection that were the basis for the February 1997 denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although not all notices were sent before the initial decision in this matter, the Board finds that the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims and given ample time to respond.  The AOJ has also re-adjudicated the claims after the notice was provided; this was done by way of a June 2010 supplemental statement of the case.  The Board further notes that although the Court has held in Mayfield, supra, that post-decisional documents are inappropriate vehicles with which to provide notice, the AOJ in this case provided VCAA-compliant notice that was followed by a re-adjudication of the Veteran's claims.  The Board concludes that during the administrative appeal process the Veteran was provided the information necessary such that further action to provide additional notice would be merely duplicative of what has already transpired.

Moreover, although sent after the RO's initial adjudication of the Veteran's claims, the October 2009 notice letter provided the Veteran with the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board concludes that although the complete notice required by the VCAA was not provided until after the RO initially adjudicated the Veteran's claims, "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Consequently, the Board does not find that the late notice under the VCAA requires remand.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board further points out that the VCAA expressly provides that nothing in the Act "shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 2002).  That notwithstanding, the Board finds that all notification and development action needed to render a decision as to the application to reopen the claims for disabilities manifested by joint pain of the bilateral knees and elbows and by fatigue and abdominal pain, including as due to an undiagnosed illness, has been accomplished.  Specifically, with regard to reopening the claims, the AOJ informed the Veteran of the requirements as set forth in 38 C.F.R. § 3.156(a) by the notice letter in October 2009.  The October 2009 notice letter provided the regulatory language of "new and material" evidence and informed the Veteran of the evidence and information necessary to establish a claim for entitlement to service connection.  Specifically regarding VA's duty to notify, the Board finds that the October 2009 notice letter to the Veteran apprised him of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the possession of the AOJ, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.

The Board also points out that there is no indication whatsoever that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have records of post-service treatment the Veteran has received from private and VA treatment providers.  The Board notes that the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is:  (1) evidence of a current disability; (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations occurred that would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case.

Although the Veteran was not afforded a VA examination in this case, the Board finds that no such development is warranted.  See 38 C.F.R. § 3.159(c)(4) (2010).  In this case, a VA examination is unnecessary to decide the claim for service connection for disabilities manifested by fatigue and abdominal pain as well as chronic cough and chest pain because such an examination would not provide any more pertinent information than is already associated with the claims file.  As will be explained below, the Veteran has been diagnosed with current disorders accounting for his complaints of fatigue and abdominal pain as well as chronic cough and chest pain, and as such, there is no medically unexplained chronic multi-symptom illness that could be due to his Gulf War service.  In addition, he has not been shown to have had a disease, injury, or event in service.  The record contains no probative evidence that demonstrates otherwise.  Therefore, because there was no event, injury, or disease in service to which a current disability manifested by fatigue and abdominal pain or chronic cough and chest pain could be related, the Board finds that a VA examination is unnecessary to decide the claims for service connection.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease). 

The Board thus concludes that the medical evidence and VA examination of record are sufficient competent medical evidence to decide the claims, and additional examination is not necessary.  See 38 C.F.R. § 3.159 (c)(4).  As such, VA is not required to afford the Veteran an examination, and therefore, VA has no duty to inform or assist that was unmet.  Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  See also McLendon, 20 Vet. App. at 84-86 (with no indication that a disability or persistent or recurrent symptoms of a disability may be associated with the service or another service-connected disability, claim may be denied where claimant's submissions are insufficient to grant benefits or trigger duty to assist).  The Board thus concludes that the requirements of the duty to assist are satisfied.

The Veteran has further been given the opportunity to submit evidence, and he has provided written argument in support of his claims and has further testified before the undersigned Veterans Law Judge.  Otherwise, the Veteran has not identified, and the record does not indicate, existing records pertinent to the claims that need to be obtained.  Further, although the Veteran's claim for service connection for a disability manifested by joint pain of the bilateral knees and elbows, including as due to an undiagnosed illness, was not reopened by the RO and will not be reopened by the Board, reasonable efforts to assist the Veteran in this claim have been undertaken.  Although a VA examination was not provided in connection with this claim, the Board notes that the duty to provide an examination does not apply to a claim to reopen a finally adjudicated claim without the receipt of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As discussed in detail in the analysis section, the Veteran's claim for service connection for a disability manifested by joint pain of the bilateral knees and elbows has not been reopened; thus, an examination is not required.

Under these circumstances, the Board finds that further action by the VA with regard to the duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 is not warranted.

II.  Analysis

A.  Petition to Reopen Previously Denied Claims

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 2001, Title 38 Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

During the pendency of the Veteran's appeal, VA revised 38 C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-57 (Sept. 6, 2006).  The amended regulation became effective October 6, 2006.  The Board notes that none of the revisions, which relate to receipt of additional service department records, affects the Veteran's pending claim.  

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, as indicated above, the last final denial pertinent to the claim was the February 1997 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran asserts that he has disabilities manifested by joint pain in the bilateral knees and elbows as well as by fatigue and abdominal pain related to his active military service.  Specifically, he contends that he developed these disabilities secondary to service in Southwest Asia during the Persian Gulf War and has experienced symptoms from that time to the present.  As a result, the Veteran contends that service connection is warranted.  

In a February 1997 rating decision, the RO denied the Veteran's claims of service connection for disabilities manifested by joint pain of the bilateral knees and elbows and fatigue and abdominal pain, including as due to an undiagnosed illness.  The February 1997 decision noted that the evidence of record did not establish that either claimed disability had manifested to a compensable degree as of the time of the rating decision.  The RO also found that that there was no medical evidence of record linking the Veteran's claimed disabilities to service.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  Thereafter, in April 2003, the Veteran again sought to reopen his claims of service connection for disabilities manifested by joint pain of the bilateral knees and elbows and by fatigue and abdominal pain, including as due to an undiagnosed illness.

Evidence of record in 1997 included annual medical certifications conducted during the Veteran's time in the National Guard, dated from 1992 to 1995, which show that he reported experiencing no medical problems.  At a medical examination conducted in November 1991, following his deployment to Southwest Asia, the Veteran was found to have a normal musculoskeletal system and normal abdomen.  At a report of medical history conducted at that time, he complained of no musculoskeletal or joint problems and no fatigue or abdominal difficulties.  The record also contained reports of VA examinations conducted in February 1994 and February 1995.  Report of the February 1994 general medical examination reflects the Veteran's complains of abdominal pain, fatigue, and pain in his knees.  Physical examination was unremarkable, and the examiner diagnosed the Veteran with chronic abdominal pain, fatigue, and arthritis of the knees.  Report of the February 1995 VA examination reflects the Veteran's ongoing complaints of abdominal pain that began in 1993, two years after his return from deployment to Southwest Asia.  The examiner noted the Veteran's complaints that he experienced abdominal pain that occurred for periods of two to three days on three or four occasions per year.  Similarly, the Veteran complained of episodes of fatigue lasting three to four days that occurred every two days.  No diagnoses were assigned.  He also underwent a Gulf War examination in October 1994, at which time he complained of similar symptoms of fatigue and abdominal pain; no diagnoses were assigned at that examination.  

Evidence added to the record since the RO's February 1997 denial includes records of private and VA treatment the Veteran has received since that date.  The Veteran has also submitted multiple statements to VA in support of his claim and testified before the undersigned Veterans Law Judge at a hearing at the RO in May 2009.  Records from private treatment providers reflect that the Veteran underwent a colonoscopy in 1998, following complaints of lower abdominal pain, and was noted at the time to have suspected diverticulitis.  He underwent surgery in June 2000 to treat the diverticulitis.  More recent records note a diagnosis in February 2010 of diverticulosis.  Further, records from the Veteran's National Guard service dated from 1997 to 1999 note the Veteran's diverticulitis but otherwise note that he made no physical complaints and was found to have no problems.  Particularly, the Board notes that the Veteran responded "No" when asked at his January 1997 and January 1998 medical examinations if he experienced swollen or painful joints.  Private and VA treatment records are silent as to any complaints of or treatment for joint pain at any time since service, although the Veteran has been seen on multiple occasions since the February 1997 denial with complaints of multiple other health problems.  

The Veteran has further submitted multiple written statements to VA in support of his petition to reopen the previously denied service connection claims and testified before the undersigned Veterans Law Judge at a hearing in May 2009.  To that end, the Board notes that the Veteran has argued on multiple occasions, including in his June 2004 VA Form 9 (Appeal to Board of Veterans Appeals) and at the May 2009 hearing, that his health problems are due to his time in Southwest Asia, including an incident in which a SCUD missile "exploded" nearby when he was not wearing any protective gear.  The Veteran has further contended that he has experienced joint pain, fatigue, and abdominal pain since service.  

After a review of the evidence mentioned above, the Board finds that new and material evidence relating to the Veteran's claim for service connection for a disability manifested by joint pain of the bilateral knees and elbows has not been received, and the claim may not be reopened.  The evidence is new in that it was not previously before agency decision makers.  However, none of this evidence is material for purposes of reopening the service connection claim.  Essentially, with reference to the Veteran's claim for a disability manifested by joint pain of the bilateral knees and elbows, the new medical evidence does not suggest that the Veteran has such a disability that has manifested to a compensable degree at any time since his separation from active duty.  

As noted above, the evidence previously of record showed that the Veteran had a diagnosis of arthritis of the knees, assigned at the February 1994 VA examination.  The evidence received since the 1997 denial includes a diagnosis from the Veteran's private treatment provider of diverticulitis, for which he underwent surgery in 2000.  Treatment records do not, however, reflect that the Veteran has made any complaints of any joint pain or other joint problems to either his private or his VA treatment providers on any occasion since the 1997 denial, although he has been seen on many occasions for many other health problems.  The only relevant evidence consists of the Veteran's own statements that he continues to experience joint pain.  This information does not tend to prove the Veteran's claim in a manner different from what was already shown in 1997 and which was evident in the Veteran's earlier contentions, the lay statements he submitted, and treatment records dating from his time in service.  Consequently, the Board finds that the new evidence differs from what was previously of record, but substantively it is the same.  In other words, with respect to what is required to show a relationship to military service, it is cumulative of what was previously known.  

The Board thus concludes that the evidence received since the February 1997 rating decision is not new and material.  As noted in 38 C.F.R. § 3.156(a), new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  In this case, the evidence added to the record since the February 1997 denial does not provide any new evidence indicating that the Veteran currently has a disability manifested by joint pain of the bilateral knees and elbows that is attributable to service, including to an undiagnosed illness.  Thus, none of the evidence raises a reasonable possibility of substantiating the Veteran's claim of service connection.

The Board has also considered the assertions and testimony of the Veteran and his representative that were made in support of his claim, but emphasizes that he is not shown to be other than a layperson without the appropriate medical training or expertise to render an opinion on a medical matter.  In sum, although the Veteran asserts that he has a current manifested by joint pain of the bilateral knees and elbows that can be attributed to service and particularly to his deployment to Southwest Asia during the Persian Gulf War, these were his contentions previously, and the record does not establish that he has the medical training necessary to offer competent opinions on matters of medical diagnosis or etiology.  As such, his statements do not amount to new and material evidence.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  

As noted in 38 C.F.R. § 3.156(a), new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Under the circumstances described above, the Board concludes that new and material evidence relating to the Veteran's claim for service connection for a disability manifested by joint pain of the bilateral knees and elbows, including as due to an undiagnosed illness, has not been received; hence, the requirements to reopen the claim for service connection for a disability manifested by joint pain of the bilateral knees and elbows have not been met, and the appeal must be denied.  (As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).)

Turning to the Veteran's claim for service connection for a disability manifested by fatigue and abdominal pain, the Board finds that medical evidence from the Veteran's private treatment providers is "new" in the sense that it was not previously before agency decision makers.  The Board also finds that the newly submitted evidence is not cumulative or duplicative of evidence previously considered and is thus "material" for purposes of reopening the Veteran's claim.  In this regard, the Board notes that in the February 1997 decision, the RO denied the Veteran's claim for service connection because the Veteran had not been found to have fatigue and abdominal pain manifested to a compensable degree at any time prior to the issuance of the February 1997 decision.  Prior to the receipt of the above-identified medical evidence, the Veteran had not provided evidence supporting his contention that he had a current disability manifested by fatigue and abdominal pain that had manifested to a compensable degree.  Newly submitted medical evidence from the Veteran's private treatment providers, however, reflects that the Veteran has received treatment for diverticulitis since at least 1998 and underwent surgery to treat the disorder in 2000.  Because it helps to corroborate the Veteran's contention that he has a current disability manifested by fatigue and abdominal pain, this medical evidence adds to the record in a way that it should be considered new and material.  The Board thus finds that the identified medical evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

As new and material evidence, in the form of medical evidence documenting the Veteran's diagnosis of and treatment for diverticulitis, has been submitted, the Board finds that the criteria for reopening the claim for service connection for a disability manifested by fatigue and abdominal pain, including as due to an undiagnosed illness, have been met.

B.  Service Connection Claims

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2011); 38 C.F.R. § 3.317 (2010).

Unlike service connection on a direct basis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.317(c); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

Persian Gulf Veteran means a Veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317 (d).

For purposes of § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.  Gutierrez, 19 Vet. App. at 8-9.

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C).

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under § 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

Here, the Veteran's personnel records reflect service in Southwest Asia during the Persian Gulf War, including the award of the Southwest Asia Service Medal.  Thus, the Board finds that the Veteran is a Persian Gulf Veteran for the purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 and could thus potentially qualify for service connection under 38 C.F.R. § 3.317.

The Veteran claims that he currently has disabilities manifested by fatigue and abdominal pain and by chronic cough and chest pain, in part due to undiagnosed illnesses under 38 U.S.C.A. § 1117.  

Relevant medical evidence of record consists of the Veteran's service treatment records and records of his post-service treatment from both private and VA treatment providers.  He has also submitted multiple written statements to VA and testified before the undersigned Veterans Law Judge at a hearing in May 2009.  Review of the service treatment records reveals that they are silent as to any complaints of chronic cough, chest pain, or related symptomatology.  The Veteran was seen on one occasion for complaints of nausea and vomiting in March 1986 and was assigned a diagnosis of gastroenteritis, but no follow-up records are present to indicate that he had any ongoing problems with his digestive system.  Other records, including separation reports of medical history and examination and annual medical certifications conducted in November 1992, October 1993, October 1994, and September 1995, are silent as to any problems with or complaints of any gastrointestinal problems, fatigue, chronic cough, or chest pain.  To the contrary, the Veteran responded "No" on each of these examinations when asked if he experienced ear, nose, or throat trouble; chronic or frequent colds; chest pain or pressure; sinusitis; chronic cough; and stomach trouble.

The Veteran has sought treatment in the years since service for complaints of abdominal pain, fatigue, chronic cough, and chest pain and pressure.  To that end, he has been seen at the VA Long Beach Healthcare System and by private treatment providers beginning in 1998.  Records from private treatment providers reflect that the Veteran underwent a colonoscopy in 1998, following complaints of lower abdominal pain, and was noted at the time to have suspected diverticulitis.  He underwent surgery in June 2000 to treat the diverticulitis.  More recent records note a diagnosis in February 2010 of diverticulosis.  He has also been seen by both private and VA treatment providers for complaints of chronic cough and chest pain, beginning in 2001, when he complained to his VA physician that he had experienced a chronic cough since his deployment to Southwest Asia.  He was initially noted to have a normal heart and lungs and to have cough and congestion of "uncertain etiology," but he was diagnosed with allergies in February 2005 by his VA treatment providers and in April 2006 with chronic allergic rhinitis.  At the February 2005 treatment visit, it was noted that the Veteran complained of fatigue specifically after coughing.  At the April 2006 treatment visit his VA physician noted that the medication prescribed to treat the allergic rhinitis ameliorated all his symptoms, including tightness in the chest and chronic cough, which was noted to be due to post-nasal drip from the allergic rhinitis.  He has undergone multiple radiological and computed tomography scans of his chest, but no abnormalities or disorders of his heart or lungs has been found.  

The Veteran has further testified before the undersigned Veterans Law Judge and has submitted multiple written statements concerning his claims.  At his May 2009 hearing, the Veteran contended that he has experienced symptoms including fatigue, abdominal pain, chronic coughing, and chest pain since his time in service or shortly thereafter.  This contention was repeated at the hearing by the Veteran's wife, who claimed at the May 2009 hearing that she has witnessed the Veteran's health decline since he returned from service in Southwest Asia.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claims of service connection for disabilities manifested by fatigue and abdominal pain and by chronic cough and chest pain under the presumptive provisions relating to Persian Gulf claims.  In that connection, the Board finds that, to whatever extent the Veteran has at any point suffered from disabilities manifested by fatigue, abdominal pain, chronic cough, and chest pain, these symptoms have been ascribed to known diagnoses-diverticulitis, diverticulosis, and allergic rhinitis with post-nasal drip-which precludes service connection under the statutes and regulations that govern claims based upon service in the Persian Gulf.  (Those provisions require a qualifying chronic disability as defined above, such as an undiagnosed illness.)  

Although the Board does not doubt the sincerity of the Veteran's belief that he has disabilities manifested by fatigue and abdominal pain and by chronic cough and chest pain due to undiagnosed illnesses related to his service in Southwest Asia, as a lay person without the appropriate medical training or expertise, he is not competent to provide a probative opinion on a complex medical matter such as the diagnosis or etiology of a current disability, undiagnosed illness, or medically unexplained chronic multi-symptom illness.  Importantly, the Veteran's private and VA treatment providers have specifically attributed his claimed symptoms to known clinical diagnoses of diverticulitis, diverticulosis, and allergic rhinitis with post-nasal drip, which are not qualifying illnesses as defined by 38 C.F.R. § 3.317.  The Board relies on the medical treatment providers' opinions in this case as they are based on objective evidence, their medical expertise, and the Veteran's assertions. 

In short, the Board finds that the Veteran's claimed symptoms of fatigue, abdominal pain, chronic cough, and chest pain have all been fully attributed to clinical diagnoses that are not qualifying chronic disabilities under § 1117.  Thus, the theory that the Veteran has undiagnosed illnesses or a medically unexplained chronic multi-symptom illness manifested by fatigue, abdominal pain, chronic cough, and chest pain that are related to his service in Southwest Asia does not have merit.  For all the foregoing reasons, the Board finds that the Veteran's claims on appeal must be denied under 38 C.F.R. §  3.317.  

The Board notes, however, that in cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Here, however, upon review of the evidence of record, the Board finds that there is no competent evidence medically relating any current diverticulitis, diverticulosis, or allergic rhinitis with post-nasal drip to military service.  Absent a medical opinion in the record of a relationship to military service, the Veteran's claims for service connection for disabilities manifested by fatigue and abdominal pain and by chronic cough and chest pain must be denied on a direct basis.  As noted above, the Board acknowledges that the Veteran has reported that he first experienced symptoms of these disabilities during service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he is not competent to say that any such symptoms experienced in service were a result of or worsened by any incident in service or were of a chronic nature to which any current disability is attributable.

The Board notes that it may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Notwithstanding that fact, the lack of contemporaneous medical records is something that the Board can consider and weigh against a Veteran's lay evidence.  Id.  In this case, although the Veteran has contended that he has suffered from the claimed problems since service, the Board finds persuasive that there is no notation in the entirety of the Veteran's service treatment record concerning any such disabilities or any symptoms that might be associated with such disorders.  Likewise, there is no medical evidence demonstrating that, before the Veteran began treatment with private physicians in 1998 for abdominal pain and with VA physicians in 2001 for cough and sinus problems, he had complained of any such disabilities to any medical professional at any time since his separation from service.  

The Board concedes that the Veteran currently has diverticulitis, diverticulosis, and allergic rhinitis with post-nasal drip.  However, none of the Veteran's treatment providers has provided an opinion that any of these disabilities is related to service.  Thus, in this case, when weighing the evidence of record, the Board finds compelling the lack of any medical evidence etiologically linking the Veteran's current disabilities to service.  Furthermore, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such the relationship between any current complaints and military service.  See Bostain, 11 Vet. App. at 127.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for disabilities manifested by fatigue and abdominal pain and by chronic cough and chest pain.  The Board has considered the Veteran's assertions that he has disabilities manifested by fatigue and abdominal pain and by chronic cough and chest pain related to service.  However, as a layperson, the Veteran is not competent to give a medical opinion on the diagnosis of a current condition.  He is competent to say that he experienced pain or other symptoms in service and experiences such symptoms currently, but not to say what the chronic diagnosis is, if any.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as pain; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently provide a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  The Board thus concludes that a preponderance of the evidence is against his claims.

Further, as for the proposition that the Veteran has experienced his complained-of problems continuously  since service, the Board finds that the record does not support such a notion.  The Board concedes that the Veteran's current treatment records confirm current diagnoses of diverticulitis, diverticulosis, and allergic rhinitis with post-nasal drip, but concludes that there is no competent medical evidence, or credible lay evidence, relating any such disorders to service.  In that connection, the Board finds compelling that, contrary to the Veteran's later contentions of having experienced disabilities manifested by fatigue and abdominal pain and by chronic cough and chest pain since service, he made no complaints of any such problems at any point during service.  Regardless of his current claims concerning the continuity of symptomatology of his claimed disorders, the Board finds telling the absence of any such complaints at any time during active duty.  The absence of any indication of any such problems in the record until many years after service also supports the conclusion that the Veteran was not experiencing such problems during service or shortly thereafter.  See generally Coburn v. Nicholson, 19 Vet. App. 427 (2006) (regarding credibility of Veteran's uncorroborated statements); see also Swann v. Brown, 5 Vet. App. 229, 231 (1993) (holding that a Veteran's allegations must be viewed in the proper context; specifically, he is seeking monetary benefits, which has a significant impact on the probative value of his allegations).  In this connection, the Board looks particularly at the Veteran's annual medical certifications conducted from 1992 through 1995, following his deployment to Southwest Asia, in which he denied experiencing any problems with his gastrointestinal system or breathing.  Consequently, the Board finds that the Veteran's claims of experiencing such problems since service are not credible.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, as the greater weight of the evidence is against the Veteran's claims of service connection, that doctrine is not applicable.  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for disabilities manifested by fatigue and abdominal pain and by chronic cough and chest pain.  For all the foregoing reasons, the Veteran's claims for service connection must be denied.


ORDER

As new and material evidence has not been received, the application to reopen a claim of entitlement to service connection for a disability manifested by joint pain of the bilateral knees and elbows is denied.

New and material evidence to reopen a claim of service connection for a disability manifested by fatigue and abdominal pain has been received; to this limited extent, the appeal is granted.

Entitlement to service connection for a disability manifested by fatigue and abdominal pain is denied.

Entitlement to service connection for a disability manifested by chronic cough and chest pain is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


